Motion to dismiss appeal denied on condition that appellant argues or submits the appeal at the November 1960 Term, beginning October 31, I960, for which term the appeal is ordered to be placed on the calendar. Motion to dispense with printing and for other relief, granted to the extent of permitting the appeal to be heard on the original papers (including the typed minutes) and on typewritten briefs. The parties are directed to file five copies and to serve one copy of their respective briefs. The appellant’s brief must be served and filed on or before October 17, I960.